Citation Nr: 1819645	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-54 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1967 to December 1968, to include service in Vietnam.  His decorations include the Combat Infantryman Badge, the Purple Heart Medal, the Silver Star, and the Bronze Star with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.
 
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in June 2015, the RO disallowed the Veteran's previously denied claim for service connection for bilateral hearing loss.

2.  The Veteran initiated an appeal of the RO's June 2015 decision, but did not perfect his appeal by filing a timely substantive appeal following issuance of a statement of the case (SOC) in August 2015.

3.  New evidence received since the time of the RO's last adjudication of the case in August 2015, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

4.  The Veteran engaged in combat with the enemy.

5.  The Veteran suffers from a hearing loss disability of the left ear that was at least as likely as not incurred in service.

6.  The Veteran does not have a legally cognizable hearing loss disability of the right ear.


CONCLUSIONS OF LAW

1.  The RO's August 2015 decision, denying service connection for bilateral hearing loss, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for left ear hearing loss have been met.  38 U.S.C. §§ 101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for an award of service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss.  He maintains that his hearing loss can be attributed to noise exposure in service.

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including sensorineural hearing loss-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran engaged in combat with the enemy during active service, lay or other evidence of service incurrence or aggravation of an injury or disease alleged to have been incurred in or aggravated by such service will be accepted as sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, VA will resolve every reasonable doubt in favor of a Veteran.  38 U.S.C. § 1154(b).  The Federal Circuit has held that this "combat presumption" applies not only to establishing the potential cause of a disability, but also to whether the disability itself was incurred while in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Reopening

The evidence reflects that the RO denied the Veteran's claim for service connection for bilateral hearing loss in June 2015.  Following a review of the claims file as it then existed, the RO concluded that although the Veteran reported hearing loss at the time of his service separation examination in December 1968, VA audiometric testing in August 2015 resulted in a diagnosis of normal hearing in the right ear, and a negative nexus opinion with respect to the left ear.
 
The Veteran initiated an appeal of the RO's June 2015 decision, but did not perfect his appeal by filing a timely substantive appeal following issuance of a statement of the case (SOC) in August 2015.  As a result, the RO's decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103.  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's last adjudication of the case in August 2015 includes lay statements to the effect that the Veteran has had difficulty with hearing loss ever since service.  The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously disallowed.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that his hearing loss is related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the claim is reopened.

II.  The Merits of the Veteran's Claims

A.  Left Ear Hearing Loss 

Turning to the merits of the Veteran's claims, the Board notes that there is no dispute that the Veteran has a current left ear hearing loss disability as defined by VA.  The report of a April 2015 VA audiometric examination clearly reflects, among other things, that he has an auditory threshold of 65 decibels in the left ear at 4000 Hertz. 

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that the Veteran engaged in combat with the enemy during service in Vietnam, inasmuch as he received the Combat Infantryman Badge and Purple Heart Medal.  He has stated that he was exposed to excessive noise from combat during service, and his statements in that regard are wholly consistent with the circumstances, conditions, and hardships of his combat service.

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset and presence of diminished hearing, inasmuch as such symptoms are observable by a lay person.  The Board finds, moreover, that his statements with respect to onset in service are credible, particularly in light of his complaint of hearing loss at the time of his service separation examination in December 1968.  Further, pursuant to the holding in Reeves, his credible statements may be used to establish not only the presence of acoustic trauma during service, but also the presence of hearing loss itself.  

The Board acknowledges that the VA audiologist who evaluated the Veteran in April 2015 offered an unfavorable opinion with respect to nexus.  The Board notes, however, that the examiner's opinion was based, at least in part, on that the service treatment records were silent for complaints of hearing loss or other hearing-related complaints, and that testing at separation showed normal hearing in both ears.  Significantly, the Veteran did, in fact, complain of hearing loss during service.  Moreover, the evidence reflects that he was found to have a puretone threshold of 60 decibels in the left ear at 8000 Hertz during service in November 1968, and audiometric testing at separation did not test for auditory acuity at that frequency, or even at 3000 Hertz.  As such, the examiner's opinion is of limited probative value. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as sensorineural hearing loss is recognized as a chronic disease, it can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence-including the Veteran's combat service, recorded evidence of in-service complaints of hearing loss, his credible statements with respect to onset and continuity of symptoms, and the buddy statements submitted on the Veteran's behalf-the Board is persuaded that the criteria for service connection for left ear hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter. 38 C.F.R. § 3.102.  Service connection for left ear hearing loss is therefore granted.


B.  Right Ear Hearing Loss

As to Veteran's claim for service connection for right ear hearing loss, the evidence of record shows that the Veteran underwent VA fee-based audiometric testing in August 2014.  He was found to have puretone thresholds of 10, 5, 15, 10, and 30 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and a right ear speech discrimination score of 100 percent.

The Veteran underwent further VA audiometric testing of the right ear in April 2015.  He was found to have puretone thresholds of 10, 10, 15, 15, and 35 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and a right ear speech discrimination (Maryland CNC) score of 94 percent.

There is nothing to suggest that the Veteran's right ear hearing loss has increased in severity since the time of the testing in April 2015, so as to warrant re-examination, and no other audiometric evidence has been received in connection with his claim for benefits.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Simply put, the evidence does not establish that the Veteran has ever had a hearing loss disability of the right ear-either presently or at any time in the past-as defined by VA regulation.  38 C.F.R. § 3.385.

In arriving at this conclusion, the Board observes that the Veteran is competent to offer statements with respect to symptoms of diminished hearing.  However, the diagnosis of a hearing "disability," as VA defines that term, is a medically complex matter requiring the administration and interpretation of audiometric test results.  Inasmuch as the Veteran is not shown to have the requisite medical knowledge, he is not competent to render a diagnosis.  Accordingly, and because the competent evidence of record does not otherwise establish the presence of a right ear hearing loss disability, the claim must be denied.

If the Veteran experiences a worsening of auditory acuity in his right ear in the future, such that he has a right ear hearing loss "disability," as defined by 38 C.F.R. § 3.385, he may certainly file an application to reopen his claim for service connection, if he wishes to do so.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied. 



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


